Filed 8/21/20 In re A.F. CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



 In re A.F., a Person Coming Under the Juvenile Court                                          C090732
 Law.

 BUTTE COUNTY DEPARTMENT OF                                                      (Super. Ct. No. 19DP00049)
 EMPLOYMENT AND SOCIAL SERVICES,

                    Plaintiff and Respondent,

           v.

 V.G.,

                    Appellant.




         Appellant, V.G., and her former husband, L.J., were the legal guardians of A.F., a
minor, from 2012 until the juvenile court terminated V.G.’s guardianship in August of
2019. At the time it terminated V.G.’s guardianship, the juvenile court ordered visitation
for V.G. to occur “at the sole discretion” of L.J. On appeal, V.G. contends the juvenile
court abused its discretion in issuing the visitation order. Pursuant to California Rules of
Court, rule 8.54, respondent Butte County Department of Employment and Social
Services (DESS) moves to dismiss this appeal on grounds that V.G. lacks standing to


                                                             1
challenge the visitation order which forms the basis of this appeal. We agree and shall
dismiss the appeal.

                           FACTS AND PROCEDURAL HISTORY
       V.G. is the former probate guardian of the subject minor. A probate guardianship
was established for the subject minor with coguardians, V.G. and L.J. Letters of
guardianship were issued by the Butte County Superior Probate Court in 2012.
       On February 26, 2019, a Juvenile Dependency Petition was filed regarding the
subject minor which alleged that she came within the jurisdiction of the juvenile court
under Welfare and Institutions Code section 300, subdivision (b) (statutory section
references that follow are to the Welfare and Institutions Code, unless otherwise stated).
Specifically, the petition alleged that the minor has suffered, or was at substantial risk of
suffering, serious physical harm or illness due to the failure or inability of the parent or
legal guardian(s) to supervise or protect the child adequately. The petition alleged that
the “guardians refuse to have the minor in their care and no alternative arrangements
were made leaving the minor without adequate provisions.” On February 28, 2019, the
minor was ordered detained.
       At the jurisdiction hearing on March 14, 2019, the petition was sustained, and a
disposition hearing was scheduled. DESS filed a disposition report recommending that
reunification services be offered to the guardians. At the disposition hearing on May 2,
2019, DESS advised court and counsel that the recommendation would be changed to
dismiss the action, but that additional time would be needed to furnish the court with
updated information in support of the modified recommendation, including the necessary
information pursuant to section 361.2.
       At the continued disposition hearing on May 23, 2019, the juvenile court became
aware that the probate court had issued an order terminating the probate guardianship
because the guardians failed to file a report. In response, the dependency court, sua


                                              2
sponte, set aside the probate court’s order terminating the guardianship, asserting that it
had exclusive authority over custody issues pertaining to the minor.
       Subsequently, DESS filed an addendum report recommending that the subject
minor remain in the care of guardian L.J. and that dependency be dismissed pursuant to
section 390. According to the report, L.J. had previously indicated that he was unwilling
to care for the minor “long term” but he was now indicating that he was ready and able to
fulfill his long-term obligations as the minor’s guardian.
       During the continued disposition on June 20, 2019, the dependency court stated,
with respect to V.G.: “We do not need to have a guardian on here who is not appropriate
for this child. . . . [¶] [¶] And she hasn’t been here since the first proceeding.
Grandmother, Mother, co-guardian all disagree that, and the child all disagree that, [V.G.]
should be involved.” At that hearing, counsel for L.J., indicated that she would be filing
a motion under section 388 seeking to terminate the probate guardianship relating to V.G.
only, thereby leaving the subject minor with L.J. as her sole guardian.
       On July 24, 2019, DESS filed a motion under section 388 seeking authorization to
petition the juvenile court to terminate V.G.’s probate guardianship over the minor
pursuant to section 728. The motion alleged that V.G. had “not fulfilled her obligations
as Legal Guardian. Since the minor was detained [V.G.] has moved out of Butte County,
has failed to maintain contact with Children’s Services and has not engaged in services to
address the concerns which [led] to the minor’s removal.” The dependency court granted
DESS’s request for authorization to file a motion seeking to terminate V.G.’s
guardianship pursuant to section 728. DESS then filed a motion under section 388
seeking to terminate V.G.’s guardianship over the minor pursuant to section 728.
       A hearing took place on August 29, 2019, regarding DESS’s motion seeking to
terminate V.G.’s probate guardianship. The dependency court found that V.G. was given
adequate notice of the request. V.G.’s court appointed counsel indicated that she left
several messages for her client but never received a response. The dependency court then

                                              3
granted the request by terminating the probate guardianship regarding V.G. such that
“[L.J.] will remain as the sole guardian of the person [and] the estate of this child, and
[the dependency court] will notify the probate court that I have heard this as a probate
judge, removed a guardian, [and] left the remaining guardian.” Following this order,
counsel for the minor’s biological mother requested a visitation order for the minor’s
mother and grandmother. Counsel for DESS clarified, “We don’t need an order.
Ordinarily with a guardianship, it’s the guardian that has the discretion to establish that.”
The court agreed that no orders were necessary and that L.J. would arrange appropriate
visitation with them. Counsel for V.G. did not raise any objection or request with respect
to visitation.
       After the court terminated V.G.’s guardianship, it proceeded to the issue of
disposition and ordered that the matter be dismissed under section 390. In its subsequent
written order, the court clarified in an attachment to the dispositional orders that
“[V.G.]’s visits shall occur at the sole discretion of Guardian [L.J.] pending further order
of the court.” V.G. did not seek any further orders related to visitation in the court below.
       V.G. filed her notice of appeal on October 28, 2019, indicating that she was
appealing an order appointing a guardian. However, her sole claim on appeal is that the
court abused its discretion in issuing the visitation order.

                                        DISCUSSION
       As a preliminary matter, DESS moves to dismiss the appeal, arguing that V.G.
lacks standing to appeal the visitation order because her guardianship was terminated
prior to the issuance of the visitation order, thus she had no legally cognizable interest in
visitation. DESS is correct.
       The right to appeal in dependency cases is governed by section 395. That statute
provides: “A judgment in a proceeding under Section 300 may be appealed in the same
manner as any final judgment, and any subsequent order may be appealed as an order


                                               4
after judgment.” Such orders are reviewed for abuse of discretion. (In re Stephanie M.
(1994) 7 Cal. 4th 295, 316-318.) The right to appeal is limited to a party aggrieved by the
order. (Code Civ. Proc., § 902; In re Crystal J. (2001) 92 Cal. App. 4th 186, 189-190.)
“To be aggrieved, a party must have a legally cognizable immediate and substantial
interest which is injuriously affected by the court’s decision. A nominal interest or
remote consequence of the ruling does not satisfy this requirement.” (In re Carissa G.
(1999) 76 Cal. App. 4th 731, 734.) “ ‘Whether one has standing in a particular case
generally revolves around the question whether that person has rights that may suffer
some injury, actual or threatened.’ ” (Cesar V. v. Superior Court (2001) 91 Cal. App. 4th
1023, 1034.)
       Here, V.G. did not challenge the order terminating her guardianship. Nor did she
formally request visitation below. Instead, she appealed the court’s visitation order
issued following the uncontested termination of her guardianship. As a result, V.G.’s
status is one of a former guardian. She has not cited any authority for the proposition that
she is entitled to visitation or has a legally cognizable interest in visitation when she is no
longer the minor’s guardian and failed to request visitation below. While a court may
order visitation for a former guardian at its discretion if it is in the minor’s best interest to
do so, V.G. has failed to cite any authority conferring a right to visitation upon a former
guardian. Family Code section 3105, subdivision (b) provides, “The court may grant
reasonable visitation rights to a person who previously served as the legal guardian of a
child, if visitation is determined to be in the best interest of the minor child.” Similarly,
California Rule of Court 7.1008(a) provides that “a guardian may request the court to
order visitation with the child under guardianship at the time of termination of the
guardianship either in the guardian’s petition for termination or in the guardian’s
objections or other pleading filed in response to the petition of another party for
termination. The court may then order visitation if it is in the best interest of the child.”
Neither of these provisions confer a legally cognizable right to visitation such that a

                                                5
former guardian would have standing to challenge a visitation order where she never
requested visitation during or following the dependency proceedings.
       We find this court’s prior reasoning in In re P.R. instructive. (In re P.R. (2015)
236 Cal. App. 4th 936.) There, the mother sought to challenge the juvenile court’s
placement decision on appeal. (Id. at p. 940.) However, because her parental rights were
already terminated and she failed to either contest the termination or make any “argument
as to how alleged placement errors might be related to the termination decision, she
lack[ed] standing to challenge matters related to the minor’s placement.” (Ibid.; see also
In re K.C. (2011) 52 Cal. 4th 231, 237 [reasoning that where the father did not “contend
the order terminating his parental rights was improper in any respect,” he did not have
any “remaining, legally cognizable interest in [the minor’s] affairs, including his
placement”].) Accordingly, her appeal was dismissed. (In re P.R. at pp. 940-941.)
Similar to the procedural history in In re P.R., here, V.G.’s guardianship was terminated,
and she failed to contest the termination below or in the present appeal. Instead, she
seeks to challenge a related visitation order. Under the circumstances here, she does not
have any remaining legally cognizable interest in the minor’s affairs, including visitation
with the minor, when her rights as a guardian have been terminated. (Cf. Clifford S. v.
Superior Court (1995) 38 Cal. App. 4th 747, 752 [reasoning that a de facto parent, such as
a stepparent, is not a parent or guardian and thus does not have a right to reunification
services, custody or visitation; accordingly, if such “a person is given services to which
he or she is not entitled, there is no right to complain on appeal”].)
       Finally, we conclude that V.G. lacks standing because she failed to request
visitation pursuant to any discretionary provision below. Had she requested visitation
rights pursuant to California Rule of Court 7.1008(a) and her request was denied, V.G.
may have had standing to challenge such a denial. But she never made such a request.
Rather, following the disposition hearing, the court sua sponte issued an order clarifying
that L.J., as the sole guardian, could allow any visits with V.G. in his own discretion. It

                                              6
is unclear that this order was necessary since V.G. never requested visitation rights and as
the court agreed during the hearing with respect to visitation with the mother and
grandmother, such visitation would be in L.J.’s discretion as the sole guardian.
Accordingly, the court’s order did not affect V.G.’s legally cognizable and substantial
interests. Had the court not issued this order, V.G.’s visits with the minor would have
still been informal and within the sole discretion of the minor’s guardian because she
never sought formal visitation rights. In other words, the court’s order clarified but did
not alter the status quo resulting from V.G.’s termination of guardianship. Accordingly,
she cannot assert a legally cognizable interest in the order providing that any visitation
with the minor would occur within the sole discretion of the minor’s remaining legal
guardian. Therefore, V.G. lacks standing to challenge the visitation order which forms
the basis of this appeal.

                                       DISPOSITION
       The appeal is dismissed.




                                                  HULL, Acting P. J.



We concur:




DUARTE, J.




RENNER, J.



                                              7